Citation Nr: 0510853	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity (DIC) compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & her daughters





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946, and was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.  He died in March 2002.  The appellant is 
his widow.

At the time of his death in March 2002, the veteran had 
pending claims for an increased evaluation for his service-
connected left arm condition, entitlement to special monthly 
compensation based on loss of use, and a secondary service 
connection claim for arthritis.  The appellant filed her 
claim for DIC benefits in April 2002.  In an October 2002 
rating decision, the veteran's pending claims were merged 
with the appellant's DIC claim.  In that rating decision, the 
RO continued the veteran's evaluation for his left arm 
disability, denied service connection for arthritis, and 
denied entitlement to special monthly compensation based on 
loss of use.  In the October 2002 rating decision, the RO 
also denied service connection for the cause of the veteran's 
death, denied eligibility to dependent's Educational 
Assistance, and deferred entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  Because 
this case involved a situation where the veteran was not 
rated totally disabled for a continuous period of at least 10 
years prior to death, or at least 5 years from the veteran's 
release from active duty, it was subject to a temporary stay.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims has 
since been lifted.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  

In a February 2003 rating decision of the Little Rock 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO denied entitlement to DIC under the provisions 
of section 1318, and the appellant subsequently perfected an 
appeal of that decision.  

In July 2004, the appellant and her daughters testified 
before the undersigned Veterans Law Judge via 
videoconference.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  Statements by 
the appellant during her hearing could be construed as a 
claim of benefits pursuant to 38 U.S.C.A. § 1151, alleging 
that VA treatment contributed to the cause of the veteran's 
death.  This matter is not developed for appeal and is 
referred to the RO for the appropriate action.  The Board 
also notes that there is a pending Federal tort claim against 
the United States.  

A motion to advance on the docket was filed in December 2004 
and granted the following month.  The case has since returned 
to the Board.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  During a July 1948 rating action, residuals of gunshot 
wound, damage to muscle groups V and VI, left were assigned a 
30 percent rating; residuals of gunshot wound, damage to 
muscle group VII, left were assigned a 30 percent rating; and 
musculo-spiral (radial) nerve, moderate incomplete paralysis, 
left was assigned a 20 percent rating.  The veteran did not 
appeal this decision within 1 year of being notified.  

3.  In an October 2002 rating decision, service connection 
for the cause of the veteran's death was denied.

4.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his retirement from service, and was 
never a prisoner of war during such service.

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

By letters dated in April 2002 and August 2002, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help her get the 
evidence necessary to substantiate her DIC claim, but that 
she must provide enough information so that VA could request 
any relevant records.  The appellant was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The February 2003 rating decision and the March 2004 
statement of the case (SOC), collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her DIC claim.  The March 2004 SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the appellant of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The appellant identified relevant private treatment from 
Baptist Health Medical Center, and Dr. Buffalo, and the 
claims folder contains records from such medical providers.  
Service medical records and treatment records from the VA 
Medical facility in Little Rock are also of record.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  DIC Claim

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2004).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309. 38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

The veteran died in March 2002.  The cause of death listed on 
the death certificate is cardiopulmonary failure due to 
sepsis due to pneumonia.  As noted above, service connection 
for the cause of the veteran's death was denied in an October 
2002 rating decision.

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wound, damage to muscle 
groups V and VI (30 percent); residuals of gunshot wound, 
damage to muscle group VII (30 percent); and musculo-spiral 
(radial) nerve, moderate incomplete paralysis (20 percent).  
The veteran's combined evaluation was 60 percent.  

The record reflects that the veteran was not a prisoner of 
war during his active military duty, that he retired from 
such service in February 1946, and that he was never in 
receipt of a total disability rating based on service-
connected disabilities.  

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  

Consequently, since the veteran had no service-connected 
disabilities evaluated as 100 percent disabling for the 10 
years prior to his death, was not continuously rated as 
totally disabled for 5 years after his retirement from 
service, and was not a prisoner of war at any time during his 
military service, the appellant's claim for DIC benefits, 
under the provisions of 38 U.S.C.A. § 1318, must be denied.  
The preponderance of the evidence is against the grant of 
such a claim.


ORDER


DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


